DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayana, et al. (US Patent No. 10,200,274) in view of RFC 3168 (“3168”) (K. Ramakrishnan, S. Floyd, D. Black, The Addition of Explicit Congestion Notification (ECN) to IP, pages 1-63, 2001).
Regarding claims 8 and 14, Suryanarayana discloses a method for controlling network congestion, comprising and a computing device, comprising a processor and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computing device to (column 24, lines 17-34) be configured to receive/receiving a transmit packet that encapsulates an overlay network packet header, wherein the overlay network packet header comprises an outer Internet Protocol (IP) header,  decapsulating the transmit packet and encapsulate/encapsulating a packet and send/sending the encapsulated packet. (The system of Suryanarayana discloses a virtual network in which a computing device [fig. 2, element 26A – server] is configured to receive an encapsulated packet from another server [column 5, line 64-column 6, line 4] via an overlay with an outer IP header [column 9, line 59 to column 10, line 14; column 8, lines 37-47] and decapsulate the outer IP packet in the virtual router of the computing device/server [column 6, line 64-column 7, line 5]. Suryanarayana further discloses that traffic in the reverse direction would likewise be encapsulated at the virtual router in the computing device and sent to the another server [column 5, line 64-column 6, line 4; column 9, line 59 to column 10, line 14; column 8, lines 37-47 – note that the entire process previously cited may also be performed in the reverse direction for transmissions from the computing device to the another server].)
Suryanarayana fails to disclose an outer Internet Protocol (IP) header comprising an explicit congestion notification (ECN) congestion identifier in the outer IP header, and wherein the ECN congestion identifier is based on an ECN identifier of the outer IP header when congestion occurs in an intermediate node, obtain/obtaining the ECN congestion identifier through matching, setting an inner congestion identifier in an header of a reply packet and encapsulating the inner congestion identifier. In the same field of endeavor, RFC 3168 discloses n outer Internet Protocol (IP) header comprising an explicit congestion notification (ECN) congestion identifier in the outer IP header, and wherein the ECN congestion identifier is based on an ECN identifier of the outer IP header when congestion occurs in an intermediate node, obtain/obtaining the ECN congestion identifier through matching, setting an inner congestion identifier in an header of a reply packet and encapsulating the inner congestion identifier. (RFC 3158 discloses that a tunnel endpoint receives an IP-in-IP encapsulated transmission and looks to the outer IP header to match the ECN field to see if a CE is received [i.e. the system identifies the congestion identifier by matching the contents of the ECN field to the “11” CE transmission identifier] [pages 27-28, section 9.1.1, particularly the second paragraph; pages 13-14, section 6.1]. The endpoint of the transmission then uses the CE, which is copied to the inner IP header, to determine that it is to send a reply packet with an ECN-Echo in the UDP header [pages 13-14, section 6.1, particularly the indented stars on page 14].)
Therefore since 3168 discloses an outer ECN with UDP header replies, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the ECN with UDP header replies of 3168 with the system of Suryanarayana by using IP-in-IP encapsulation for the tunneling of Suryanarayana and to further having the router inside the computing device of Suryanarayana perform the decapsulation as it is the tunnel endpoint and to determine the ECN identifier by matching the CE in the outer IP header and to then insert the CE into the decapsulated inner IP header, which is sent internally to a VM of the computing device, which receives the CE and creates a reply packet with a UDP header with an ECN-Echo header acting as congestion information which is encapsulated as an inner header of an IP-in-IP encapsulated reply packet by the router of the computing device as it passes back to the another server that sent the original packet that generated the CE ECN. The motive to combine is to allow explicit congestion notifications even in systems that use tunneling to allow for soft throttling without the need to drop packets.
Suryanarayana as modified by 3168 fails to disclose the header of the reply packet is an IP header. (i.e. 3168 discloses the ECN-Echo is sent in the UDP header not the IP header of a reply packet). In the same field of endeavor, Stephen discloses the header of the reply packet is an IP header. (The system of Stephen discloses that if a TCP stream is experiencing heavy traffic and the return channel is unreliable because of congestion, that a separate UDP stream may be used to send a return/reply message indicating the presence of the congestion, with the indication occurring by sending a congestion indicator in the ECN field of the IP header [paragraphs 0015-0016, 0025].)
Therefore, since Stephen discloses using the ECN field of the IP header for sending ECN-Echo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the ECN field of Stephen with the system of Suryanarayana as modified by 3168 by sending congestion indication in the replay packet using the ECN field of the IP header sent by the computing device and encapsulated by the internal router of the computing device into an inner IP header with congestion information in the ECN field. The motive to combine is to allow transmission of congestion information even when the TCP channel is too congested to allow for transmission to allow for immediate congestion control.
Regarding claim 10, Suryanarayana fails to disclose receiving an instruction to narrow a receive window of a Transmission Control Protocol (TCP) packet and dynamically adjusting, according to the instruction, the receive window of the TCP packet based on a periodically evaluated network congestion degree. In the same field of endeavor, RFC 3168 discloses receiving an instruction to narrow a receive window of a Transmission Control Protocol (TCP) packet and dynamically adjusting, according to the instruction, the receive window of the TCP packet based on a periodically evaluated network congestion degree. (RFC 3168 discloses that a TCP sender can receive an congestion identification/instruction to narrow a receive window and will enter into a slow start state and will continue in this state until it determines that the network congestion degree has improved such that the slow start threshold is exceeded with evaluations occurring every window length [see pages 18-19 – operation uses the same slow start threshold and window evaluation times as standard TCP with the system treating a CWR flag similarly to a dropped packet].)
Therefore since RFC 3168 discloses the use of TCP congestion control, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the TCP congestion control of RFC 3168 with the system of Suryanarayana by having the computing device back of transmissions until it exits a periodically evaluated slow start period in which it determines that high congestion is present on the link based on repeated receipt of a congestion indication. 

Allowable Subject Matter

Claims 1-7, 13 and 15-20 are allowed.

Claims 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claims 1, and 13 the prior art fails to teach, suggest or disclose forwarding the decapsulated reply packet on a preset slow channel when the decapsulated reply packet is a User Datagram Protocol (UDP) packet.
	That is, the system of Lin, et al. (Y. Lin, X. Gong, W. Wang, X. Wei, L. Zhu, Tunnel Congestion Exposure and Feedback, pages 551-554, 2013) represents the most relevant art of record. The system of Lin discloses an ingress and egress router joined with a tunnel that form a feedback loop between them with the egress router feeding back congestion information to the ingress router (page 552, fig. 3 is illustrative). The system may operate with IP-in-IP encapsulation and uses IP ECN marking in both the inner and outer header such that it discloses overlaying an outer overlay network packet header on an encapsulation outer layer of a transmit packet, wherein the outer overlay network packet header comprises an outer Internet Protocol (IP) header comprising an explicit congestion notification (ECN) identifier in the outer IP header (page 533, section V.I.A) it also discloses decapsulating the outer overlay network packet header from an encapsulated reply packet to obtain a decapsulated reply packet and obtaining, through matching, an inner congestion identifier from an header of the decapsulated reply packet, wherein the inner congestion identifier is based on the ECN identifier (page 533, section V.I.A – the reply/feedback packet is sent in a GRE extension sent in the IP-Encapsulating tunnel that will be de-encapsulated and have the congestion field examined to see if it matches with an ECN identifier at the ingress router that is the start of the tunnel].)
	Lin fails to disclose the ECN identifier could be sent in an IP header, but the system of Stephen discloses this as discussed in the rejection of claim 8, supra and could be combined with Lin for similar reasons.
	Lin and Stephen fail to disclose forwarding the decapsulated reply packet [which has the ECN marking] on a preset slow channel when the decapsulated reply packet is a User Datagram Protocol (UDP) packet. In addition, no art teaching the transmission of a reply packet on a slow channel could be located that operates in a similar manner to the system of Lin and Stephen. Furthermore, given the teachings of the combination of Lin and Stephen, it is difficult to see how or why the system would forward the decapsulated reply packet [which has the ECN marking] on a preset slow channel when the decapsulated reply packet is a User Datagram Protocol (UDP) packet. That is, Lin detects congestion on the tunnel between the two encapsulating routers. Therefore, it is not clear how or why the reply packet would, at the point it is sent outside and in the opposite direction of the tunnel that is experiencing the congestion, be throttled on a slow channel. Furthermore, the modification of Lin and Stephen with generic art directed to slowing all traffic or all UDP traffic (which would include the UDP packet) or a particular UDP stream in a slow channel leaving the router for reasons unrelated to the congestion experienced in the tunnel was deemed to be too spurious and unrelated to the system of Lin and Stephen to have a motivation to combine beyond pure hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
	Regarding claims 2-7 and 15-20, the claims depend, directly or indirectly, from claims 1 and 13 and are therefore allowable for at least the reasons stated with respect to claims 1 and 13, surpa.
	Regarding claim 9,  the prior art fails to teach, suggest or disclose decapsulating the transmit packet on obtain the ECN congestion identifier through matching from the IP header of the overlay network packet header; obtaining, from the transmit packet, a source IP address, a source port, a destination IP address, and a destination IP port; generating the inner congestion identifier based on the source IP address, the source port, the destination IP address, and the destination IP port; and setting the inner congestion identifier in the IP header of the reply packet.  That is, the system of Suryanarayana as modified by 3168 does not disclose this element. In addition, no other art teaching this element could be located. Furthermore, the system of Suryanarayana as modified by 3168 has no need to perform source and destination IP address matching to obtain the identifier and to generate the inner congestion identifier, as the system already knows the identifier unambiguously based on the tunnel used. Therefore, even if art teaching this element existed, it is not clear how or why it would be combined with the system of Suryanarayana as modified by 3168 Therefore, the prior art fails to teach, suggest or disclose all elements of the invention.
Regarding claim 11, the prior art fails to teach, suggest or disclose setting the inner congestion identifier and a preset timeout period in the IP header of the reply packet; and dynamically adjusting the receive window of the TCP packet in the preset timeout period. That is, no art teaching a preset timeout period set in the IP header of a reply packet could be located that is used for dynamically adjusting the TCP timeout period could be located. Furthermore, given the number and type of combinations already made, even if such art did exist, its combination with the system of Suryanarayana as modified by 3168 would be beyond the skill of a person of ordinary skill in the art and would amount to hindsight reconstruction of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
	Regarding claim 12, the claim depends from claim 11 and is allowable for at least the reasons stated with respect to claim 11, supra.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Herrero, et al. (US Pre Grant Publication No. 2016/0337241 A1) – disclosing a system for monitoring congestion in a tunnel

b. Ab-Nassif, et al. (US Pre Grant Publication No. 2006/0126509) – disclosing tunneled ECN notifications

c. Anghel, et al. (US Pre Grant Publication No. 2015/0188820) – disclosing ECN feedback in VXLAN networks

d. RFC 6040 (B. Briscoe, Tunneling of Explicit Congestion Notification, pages 1-35, 2010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466